Citation Nr: 0510170	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee chondromalacia, patella, with very early 
degenerative changes.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty for approximately 20 years, 
retiring in February 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which established service connection for a right knee 
disorder and assigned a 10 percent disability rating, 
effective from March 2001, the month following the veteran's 
separation from service.  

The RO also granted service connection for right and left 
wrists disorder assigning 10 percent for each wrist.  The 
veteran's September 2002 notice of disagreement addressed 
both the right knee and wrists disorders and the RO addressed 
these issues in the September 2003 statement of the case 
(SOC).  The veteran's substantive appeal dated in October 
2003 and received in November 2003 was limited to the right 
knee only.  As the veteran did not file a substantive appeal 
as to the right and left wrist disorders, those issues are 
not before the Board.  38 C.F.R. § 20.202 (2004); Roy v. 
Brown, 5 Vet. App. 554 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent VA examination of her service-
connected right knee was in 2001.  In late 2003, the veteran 
submitted a statement that her knee disability was worse.  
She reported that her knee was unstable, she experienced 
swelling and was unable to bend the knee, walk, or climb up 
or down stairs when it was swollen.  The Board concludes that 
her right knee claim must be remanded for the veteran to 
undergo a contemporaneous and thorough VA examination.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her right knee condition on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
AMC/RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of her 
orthopedic and neurologic impairment 
related to service-connected right knee 
chondromalacia with early degenerative 
changes.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

With respect to the veteran's right knee 
disability, all appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should reported in 
detail.  In addition, the examiner should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of her right knee (to 
include with use or upon activity) as a 
result of the service-connected 
disability.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion on both flexion and 
extension.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should indicate that.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the AMC/RO should readjudicate 
the veteran's claim of entitlement to an 
initial rating in excess of 10 percent 
for right knee chondromalacia, patella, 
with very early degenerative changes.  In 
doing so, the AMC/RO should address 
whether the veteran is entitled to 
separate evaluation for right knee 
disability under provisions of 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261.  The veteran and 
her representative must be furnished a 
supplemental statement of the case (SSOC) 
and be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


